People v Martin (2017 NY Slip Op 01468)





People v Martin


2017 NY Slip Op 01468


Decided on February 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2017

Sweeny, J.P., Andrias, Manzanet-Daniels, Gische, Webber, JJ.


3204 30080/13

[*1]The People of the State of New York,	 Respondent,
vNorman C. Martin, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Natalie Rea of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (David P. Stromes of counsel), for respondent.

Order, Supreme Court, New York County (James M. Burke, J.), entered June 17, 2013, which adjudicated defendant a level three sexually violent predicate sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant could not have been prejudiced by the court's denial of his request for an adjournment for the purpose of obtaining additional information about his health, because the court expressly stated that it accepted as true defense counsel's description of defendant's medical condition and the content of the documentation counsel sought to provide, but that it did not consider defendant's medical condition a sufficient basis for a downward departure under all the circumstances. Accordingly, we find that a remand for a new proceeding is not warranted.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2017
CLERK